PD-1366-15

                       <?'/'CjC?           A/^^/£y2^yJL
                                                                              RECEIVEDIN ~
            V-         __                                          XQURTjOECRIMINAL APPEALS.

                                                                          —OCT 19 2015




        /^/y^^y fat?/-*. s&»/^/^Yy'^y^^'^y daw/' /TCfrt?/^S/s'a^>'/


                                                fegggc".   <g^r<ggcr:^_




/                                                               '>CtZ**'^ .
                                                                         ss
                                                               9%s^£^^d?^s^^^
                 f'                                        "         " "            FILED IN
                             2?                   r—             —             COUBW^RiMINAt^PPEAtS-
                             _     £                           ®?£2X,_              -ee^o-m
    </// /0-ZJ-sf
6/*Z.
                                                                                  Abel Acosta, Clerk




                 ' '                   J    l         Si                                y